IN THE SUPREME COURT OF THE STATE OF NEVADA


                 SPANISH HEIGHTS ACQUISITION             No. 83407
                 COMPANY, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; AND SJC
                 VENTURES HOLDING COMPANY,
                 LLC, D/B/A SJC VENTURES, LLC, A
                 DELAWARE LIMITED LIABILITY
                 COMPANY,
                                                             MEE,
                 Appellants,
                                                             JUL 28 2022
                 vs.
                                                          ELIZABETH A. BROWN
                 CBC PARTNERS I, LLC, A FOREIGN         CLERKß S IPREME COURT
                 LIMITED LIABILITY COMPANY: AND         SY
                                                             DEP   ry CLERK
                 5148 SPANISH HEIGHTS, LLC, A
                 NEVADA LIMITED LIABILITY
                 COMPANY,
                 Respondents.
                 SPANISH HEIGHTS ACQUISITION             No. 84504
                 COMPANY, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; AND SJC
                 VENTURES HOLDING COMPANY,
                 LLC, D/B/A SJC VENTURES, LLC, A
                 DELAWARE LIMITED LIABILITY
                 COMPANY,
                 Appellants,
                 vs.
                 CBC PARTNERS I, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY; 5148
                 SPANISH HEIGHTS, LLC, A NEVADA
                 LIMITED LIABILITY COMPANY; AND
                 LARRY L. BERTSCH, RECEIVER,
                 Respondents.
                 SPANISH HEIGHTS ACQUISITION           / No. 84505
                 COMPANY, LLC, A NEVADA LIMITED
                 LIABILITY COMPANY; AND SJC
                 VENTURES HOLDING COMPANY,
                 LLC, D/B/A SJC VENTURES, LLC, A
                 DELAWARE LIMITED LIABILITY
                 COMPANY,
 SUPPEME COURT
      OF         Appellants,
    NEVADA



CLERK'S ORDER


                                                                   (7.12 23 73
 (o)   ll7
                  vs.
                  CBC PARTNERS I, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY; 5148
                  SPANISH HEIGHTS, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY; AND
                  LARRY L. BERTSCH, RECEIVER,
                  Res ondents.
                  SPANISH HEIGHTS ACQUISITION                         No. 84602
                  COMPANY, LLC, A NEVADA LIMITED
                  LIABILITY COMPANY; AND SJC
                  VENTURES HOLDING COMPANY,
                  LLC, D/B/A SJC VENTURES, LLC, A
                  DELAWARE LIMITED LIABILITY
                  COMPANY,
                  Appellants,
                                  vs.
                  CBC PARTNERS I, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY; 51.48
                  SPANISH HEIGHTS, LLC, A NEVADA
                  LIMITED LIABILITY COMPANY; AND
                  LARRY L. BERTSCH, RECEIVER,
                  Respon.dents.

                                    ORDER DISMISSING APPEALS
                             Pursuant to the settlement conference, the joint motion to
                  dismiss these appeals, and cause appearing, these appeals are dismissed.
                  NRAP 42(b).
                             It is so ORDERED.



                                                          CLERK OF THE SUPREME COURT
                                                          ELIZABETH A. BROWN

                                                          By:




 SUPREME COUR',
      OF
    NEVADA



CLERK'S ORDER
                                                     2
 (C) 1017 a
                 cc:   Hon. Joanna Kishner, District judge
                       Stephen E. Haberfeld, Settlement Judge
                       Maier Gutierrez & Associates
                       Carlyon Cica Chtd.
                       Mushkin & Coppedge
                       Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERK'S ORDER


 (0) 1947